  4:17-cr-03038-JMG-CRZ Doc # 162 Filed: 11/08/18 Page 1 of 4 - Page ID # 766



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                      4:17CR3038
                      Plaintiff,
                                                           GOVERNMENT’S WRITTEN
       vs.                                                  STATEMENT OF POSITION
                                                           RESPECTING UNRESOLVED
MICHAEL WAYNE PARSONS,                                    OBJECTIONS TO THE REVISED
                                                             PRESENTENCE REPORT
                      Defendant.

       Comes now the United States of America, plaintiff herein, and pursuant to the Court’s

Order dated August 30, 2018, (Order on Sentencing Schedule, Filing No. 157), provides the

following Written Statement of Position Respecting Unresolved Objections to the Revised

Presentence Report.

   1. The government has no objections to the Revised Presentence Investigation Report.

   2. The defendant’s objections to paragraphs 24 and 33 through 37 should be overruled. The

       information set forth in the paragraphs has not been offered for the purpose of enhancing

       the defendant’s sentence. References to the alleged kidnapping plot are found throughout

       the record in this case. The objected-to paragraphs make it clear that the government has

       no evidence linking the defendant to the plot and, in fact, does not believe he was even

       aware of it. Rather than being “unfair” to include the information, the United States

       respectfully submits it would be unfair to not include the information.

   3. The defendant’s objections to paragraphs 26 and 40 should be overruled. The defendant

       did not receive an enhancement for obstructing justice simply because he exercised his

       constitutional right to testify. Rather, he obstructed justice by testifying, under oath, to

       demonstrably false facts. He denied knowing about the presence of an LAR 15 rifle and

       ammunition and he denied being a convicted felon. Both of those facts are essential
    4:17-cr-03038-JMG-CRZ Doc # 162 Filed: 11/08/18 Page 2 of 4 - Page ID # 767



        elements of the offense charged and were central to the jury’s decision.

     4. The defendant’s objection to paragraph 43 1, [sic], should be overruled. The evidence at

        trial established the defendant was heading to Canada when he was apprehended in

        Furnas County, Nebraska. In addition, the government intends to introduce a three

        minute excerpt of a “jail call”, not previously introduced into evidence, which will

        incontrovertibly establish the defendant was in the process of leaving the United States.

     5. The defendant’s objection to paragraph 47 should be overruled as he testified falsely to

        material facts central to the jury’s decision.

     6. The defendant’s objection to paragraph 56 should be overruled. The United States is in

        the process of securing a certified copy of the conviction referenced in paragraph 56. The

        certified court record will be introduced into evidence along with a companion request to

        have the court take judicial notice of certain Tennessee statutes.

     7. The defendant’s objection to paragraph 95 should be overruled. The United States

        respectfully submits the United States Probation Office has correctly calculated the

        defendant’s criminal history and sentencing range.

               REQUEST TO PRESENT EVIDENCE AND ORAL TESTIMONY

        The United States respectfully requests it be allowed to present evidence and oral

testimony at the defendant’s sentencing hearing in response to his objections to paragraphs 43,

(actually 44), and 56 of the Revised Presentence Investigation Report. The nature of the

evidence is as follows:




1
 The defendant has objected to paragraph 43, however, the government believes he intended to
object to paragraph 44 which proposes a four level enhancement for possessing a firearm while
attempting to leave the United States.

*                                                  2
    4:17-cr-03038-JMG-CRZ Doc # 162 Filed: 11/08/18 Page 3 of 4 - Page ID # 768



     •   The government intends to offer a certified copy of the conviction referenced in

         paragraph 56 of the Revised Presentence Investigation Report and may request the Court

         take judicial notice of certain Tennessee statutes if there is a claim the offense is not a

         felony;

     •   In response to the defendant’s objection to paragraph 43, (again, the government believes

         the defendant intended to object to paragraph 44), the United States intends to introduce

         oral testimony and a three minute excerpt of a jail call made by the defendant while an

         inmate at Phelps County Corrections. In the call the defendant can be heard saying he

         had bought a cell phone that had international calling on it because his current phone

         “doesn’t work up there.” It will further disclose him telling his wife that had he left the

         Arapahoe Airport “an hour earlier I’d been in the Tsilhqot’in nation right now.”;

     •   The United States believes oral testimony is necessary as it is likely the defendant will

         object to any attempt to introduce the evidence through a stipulation;

     •   The proposed witness is SA Monte Czaplewski of the FBI; and

     •   Direct examination of SA Czaplewski should take approximately ten minutes.

                                                        Respectfully Submitted

                                                        UNITED STATES OF AMERICA, Plaintiff

                                                        JOSEPH P. KELLY, United States Attorney
                                                        District of Nebraska

                                                By:     s/ Jan W. Sharp
                                                        JAN W. SHARP (#16934)
                                                        Assistant U.S. Attorney
                                                        1620 Dodge Street, Suite 1400
                                                        Omaha, NE 68102-1506
                                                        Tel: (402) 661-3700
                                                        E-mail: jan.sharp@usdoj.gov



*                                                   3
    4:17-cr-03038-JMG-CRZ Doc # 162 Filed: 11/08/18 Page 4 of 4 - Page ID # 769



                                CERTIFICATE OF SERVICE

I hereby certify that on November 8, 2018, I electronically filed the foregoing with the Clerk of
the Court using the CM/ECF system which sent notification of such filing to all registered
participants. I also hereby certify that a copy of the same was served by regular mail, postage
prepaid, to the following non-CM/ECF participants:

           Laura L. Baumann
           U.S. Probation

                                                    s/ Jan W. Sharp
                                                    Assistant U.S. Attorney




*                                              4
